department of the treasury internal_revenue_service washington d c date uilc number info release date the honorable max baucus united_states senate washington d c attention ms leilani wardle dear senator baucus this letter is in response to your inquiry dated date to commissioner rossotti on behalf of your constituent asked about the internal revenue service’s irs handling of refund claims based upon wuebker v commissioner t c no in wuebker the tax_court held that department of agriculture conservation reserve program crp payments were not subject_to self- employment_tax the irs appealed the wuebker decision in the sixth circuit_court of appeals generally when refund claims are filed based upon substantially identical facts as those in a case in which the irs has filed an appeal it is the irs’ policy to hold these claims in suspense pending final resolution of the case in the courts we believe this policy results in the most efficient handling of refund claims for both the irs and taxpayers the sixth circuit recently reversed the tax_court in wuebker v commissioner aftr 2d par date copy enclosed the wuebkers have days from date to petition for rehearing by the sixth circuit or days from that date to petition the supreme court to review the case when the final resolution of the wuebker case is known the irs will complete its processing of the wuebker refund claims this letter will be available for public inspection after names addresses and other identifying information have been deleted under the freedom_of_information_act i hope this information will be helpful in responding to your constituent if we can be of further assistance in this matter please contact me pincite0 or john richards id of this office mr richards can be reached at sincerely mary oppenheimer assistant chief_counsel office of the associate chief_counsel employee_benefits and exempt_organizations
